Name: 2013/663/EU: Commission Implementing Decision of 14Ã November 2013 concerning the rejection of a request to cancel a name entered in the register of protected designations of origin and protected geographical indications provided for in Regulation (EU) NoÃ 1151/2012 of the European Parliament and of the Council (KoÃ ocz Ã lÃ ski/koÃ acz Ã lÃ ski (PGI)) (notified under document C(2013) 7626)
 Type: Decision_IMPL
 Subject Matter: foodstuff;  consumption;  Europe;  marketing
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 306/40 COMMISSION IMPLEMENTING DECISION of 14 November 2013 concerning the rejection of a request to cancel a name entered in the register of protected designations of origin and protected geographical indications provided for in Regulation (EU) No 1151/2012 of the European Parliament and of the Council (KoÃ ocz Ã lÃ ski/koÃ acz Ã lÃ ski (PGI)) (notified under document C(2013) 7626) (Only the German text is authentic) (2013/663/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 54(1) thereof, Whereas: (1) The first subparagraph of Article 54(1) of Regulation (EU) No 1151/2012 provides that, apart from in the case of requests from the producers of the product sold under the registered name, the Commission may cancel the registration of a protected geographical indication where compliance with the conditions of the specification is not ensured or where no product has been placed on the market under the protected geographical indication for at least seven years. (2) The Commission has examined the request to cancel the registration of the protected geographical indication KoÃ ocz Ã lÃ ski/koÃ acz Ã lÃ ski submitted by Germany on 15 February 2013 and received on 18 February 2013. (3) This cancellation request does not fall into either of the two cases referred to in the first subparagraph of Article 54(1) of Regulation (EU) No 1151/2012 and does not therefore meet the conditions laid down in that Article. (4) In view of these elements, the request to cancel the protected geographical indication KoÃ ocz Ã lÃ ski/koÃ acz Ã lÃ ski submitted by Germany must be rejected. (5) The measure provided for in this Decision is in accordance with the opinion of the Committee for agricultural product quality policy, HAS ADOPTED THIS DECISION: Article 1 The request to cancel the protected geographical indication KoÃ ocz Ã lÃ ski/koÃ acz Ã lÃ ski is rejected. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 14 November 2013. For the Commission Dacian CIOLOÃ Member of the Commission (1) OJ L 343, 14.12.2012, p. 1.